Exhibit 99.2 CORPBANCA AND SUBSIDIARIES Consolidated financial statements for the years ended December 31, 2012 and 2011 and independent auditor´s report CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION Fort the years ended December 31, 2012 and 2011 (In millions of Chilean pesos - MCh$) Notes 1 to 39 are an integral part of these consolidated financial statements. 2 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION Fort the years ended December 31, 2012 and 2011 (In millions of Chilean pesos - MCh$) Notes 1 to 39 are an integral part of these consolidated financial statements. 3 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the years ended December 31, 2012 and 2011 (In millions of Chilean pesos - MCh$) Notes 1 to 39 are an integral part of these consolidated financial statements. 4 CORPBANCA AND SUBSIDIARIES STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the years ended December 31, 2012 and 2011 (In millions of Chilean pesos - MCh$, except for number of shares) Notes 1 to 39 are an integral part of these consolidated financial statements. 5 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the years ended December 31, 2012 and 2011 (In millions of Chilean pesos - MCh$) Notes 1 to 39 are an integral part of these consolidated financial statements. 6 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of December 31, 2012 and 2011 INDEX Page Note 1 - General Information and Significant Accounting Principles 9 Note 2 - Accounting Changes 61 Note 3 - Significant Events 61 Note 4 - Business Segments 78 Note 5 - Cash And Cash Equivalents 84 Note 6 - Trading Portfolio Financial Assets 86 Note 7 - Obligations Under Repurchase Agreements 87 Note 8 - Derivative Financial Instrument And Hedge Accounting 89 Note 9 - Loans And Receivables To Banks 95 Note 10 - Loans And Receivables From Customers 97 Note 11 - Investment Instruments Note 12 - Investments In Other Companies Note 13 - Intangibles Note 14 - Property, Plant And Equipment Note 15 - Current Taxes Note 16 - Other Assets Note 17 - Current Accounts, Deposits And Saving Accounts Note 18 - Borrowings From Financial Institutions Note 19 - Debt Instruments Issued And Other Financial Obligations Note 20 - Provisions 7 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of December 31, 2012 and 2011 Note 21 - Other Liabilities Note 22 - Contingencies, Commitments And Responsibilities Note 23 - Shareholders' Equity Note 24
